Citation Nr: 1437644	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  03-19 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

3.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.

4.  Entitlement to an initial disability rating in excess of 10 percent for diabetic neuropathy of the left lower extremity.

5.  Entitlement to an initial disability rating in excess of 10 percent for diabetic neuropathy of the right lower extremity.

6.  Entitlement to an effective date earlier than September 6, 2013, for the grant of service connection for diabetic neuropathy of the right lower extremity.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to November 1957 and from January 1958 to July 1964.  Thereafter, he had periods of active duty for training and inactive duty for training in the Reserves.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A January 2001 rating decision denied entitlement to service connection for chronic lymphocytic leukemia (CLL), and the Veteran perfected a timely appeal.  Most recently in December 2012, the Board issued a decision denying entitlement to service connection for CLL.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per an October 2013 Joint Motion for Partial Remand (JMPR) and Court Order, the decision was vacated and remanded for further development consistent with the JMPR.  

In a June 2008 rating decision, the RO granted entitlement to service connection for diabetes mellitus, assigning a 20 percent rating, and granted entitlement to service connection for diabetic neuropathy, left lower extremity, assigning a 10 percent rating.  In February 2009, the Veteran filed a notice of disagreement with the disability ratings assigned.  A statement of the case was issued in February 2011, and a substantive appeal was received in July 2011.  In a June 2011 rating decision, the RO implemented the Board's August 2010 grant of service connection for bilateral hearing loss, assigning a noncompensable rating.  In September 2011, the Veteran filed a notice of disagreement with the disability rating assigned.  A statement of the case was issued in April 2012, and a substantive appeal was received in April 2012.  The Board remanded these issues in December 2012 for new VA examinations, which were conducted in September 2013.  The Veteran was provided a supplemental statement of the case in October 2013, in which his claims were again denied; thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

The claims of entitlement to service connection for CLL and for an initial disability rating in excess of 10 percent for diabetic neuropathy of the right lower extremity, as well as entitlement to an effective date earlier than September 6, 2013, for the grant of service connection for diabetic neuropathy of the right lower extremity, are being REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  For the period prior to November 25, 2013, the Veteran's hearing loss was manifested by hearing impairment corresponding to auditory acuity no worse than Level I in the right ear and Level I in the left ear.

2.  For the period from November 25, 2013, the Veteran's hearing loss has been manifested by hearing impairment corresponding to auditory acuity no worse than Level IV in the right ear and Level IV in the left ear.

3.  The Veteran's service-connected diabetes mellitus requires oral agents and a restricted diet, but does not require insulin or limitation or regulation of activities.

4.  The Veteran's diabetic neuropathy of the left lower extremity is manifested by mild incomplete paralysis that is wholly sensory.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial compensable rating for bilateral hearing loss were not met for the period prior to November 25, 2013.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for a disability rating of 10 percent bilateral hearing loss have been met for the period from November 25, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

3.  The criteria for assignment of an initial rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).

4.  The criteria for entitlement to an initial disability evaluation in excess of 10 percent for diabetic neuropathy, left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).
 
The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.
 
In March 2007 and July 2009, the Veteran was issued VCAA notice pertaining to his underlying service connection claims.  Since the appellate issue in this case (entitlement to assignment of higher initial ratings) is a downstream issue from that of service connection (for which the March 2007 and July 2009 VCAA letters were duly sent), another VCAA notice was not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  In any event, in the letters sent to the Veteran in March 2007 and July 2009, notice was issued to the Veteran pertaining to the types of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).
 
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).
 
The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the lay statements of the Veteran, as well as records of his ongoing post-service treatment from VA and private treatment providers.  The evidence of record contains reports of examinations requested by VA performed in April 2008, April 2009, June 2011, and September 2013.  Such examination reports, when taken together, are thorough and contain sufficient information to adjudicate the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided herein.

Criteria & Analysis

The Veteran contends that his hearing loss is more disabling than reflected by the noncompensable disability rating initially assigned.  He also contends that his diabetes mellitus is more disabling than reflected by the 20 percent rating initially assigned and that his diabetic neuropathy of the left lower extremity is more disabling than reflected by the 10 percent rating initially assigned.
 
Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.
 
The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Hearing Loss

The Veteran's service-connected hearing loss has been evaluated under Diagnostic Code 6100 for hearing loss.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.

Relevant evidence of record consists of reports of VA examination provided to the Veteran in April 2008, June 2011, and September 2013, as well as records of the Veteran's ongoing treatment by VA and private treatment providers.  The Veteran has also submitted written argument in support of his claim.  Results from the April 2008 audiogram reflect that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
40
55
LEFT
15
10
25
50
50

Puretone averages were 31.25 decibels for the right ear and 33.75 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear, using Maryland CNC tests.  At that examination, the Veteran complained that he had difficulty in hearing "certain voices" as well as in crowds.  Based on those results with the utilization of Table VI, the Veteran had Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss based on the April 2008 VA examination.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

Results from the June 2011 VA examination reflect that puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
40
55
LEFT
10
10
20
50
55

Puretone averages were 28.75 decibels for the right ear and 33.75 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear, using Maryland CNC tests.  Based on those results with the utilization of Table VI, the Veteran had Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss based on the June 2011 VA examination. 

Results from the September 2013 VA examination reflect that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
55
60
LEFT
15
20
35
55
60

Puretone averages were 38.75 decibels for the right ear and 42.5 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear, using Maryland CNC tests.  At that examination, the examiner noted that the Veteran's hearing loss did not "impact ordinary conditions of daily life."  Based on those results with the utilization of Table VI, the Veteran had Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss based on the September 2013 VA examination. 

The Veteran has also submitted a private audiological report, dated November 25, 2013.  Results from that audiogram reflect that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
50
55
LEFT
15
20
40
55
60

Puretone averages were 38.75 decibels for the right ear and 43.75 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 72 percent in the left ear, using Maryland CNC tests.  Based on those results with the utilization of Table VI, the Veteran had Level IV hearing impairment in the right ear and Level IV hearing impairment in the left ear.  Applying the results to Table VII, a 10 percent disability rating is warranted for hearing loss based on the November 25, 2013, private audiological evaluation. 

For the period prior to November 25, 2013, applying the results of the Veteran's April 2008, June 2011, and September 2013 VA audiograms reveals no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  Application of the above-noted findings to Table VII results in a noncompensable disability rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, the VA examination reports do not support the assignment of an initial rating in excess of what the RO has already awarded-a noncompensable rating-for the period prior to November 25, 2013.

For the period from November 25, 2013, applying the results of the Veteran's November 25, 2013, private audiogram reveals no worse than Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear.  Application of the above-noted findings to Table VII results in a 10 percent disability rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, the November 25, 2013, private audiological evaluation supports the assignment of a 10 percent disability rating for the period from November 25, 2013.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent April 2008, June 2011, September 2013, and November 2013 audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that for the period prior to November 25, 2013, the record presents no basis for assignment of an initial compensable disability rating for the Veteran's service-connected hearing loss.  Prior to November 25, 2013, his hearing acuity was no worse than Level I in the right ear and Level I in the left ear, which equates to a noncompensable disability rating under Table VII.  However, the Board finds that for the period from November 25, 2013, the record presents a basis for the assignment of a 10 percent disability rating for the Veteran's service-connected hearing loss.  For that period, his hearing acuity has been no worse than Level IV in the right ear and Level IV in the left ear, which equates to a 10 percent disability rating under Table VII.

As noted above, the Rating Schedule provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, the Veteran's test results do not demonstrate either (1) a pure tone threshold of 55 decibels or more in all four frequencies in either ear, or (2) a pure tone threshold of 70 decibels or more at 2,000 Hertz in either ear.  38 C.F.R. § 4.86.  Therefore, the Veteran is not entitled to consideration for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86. 

Diabetes Mellitus

The Veteran's service-connected diabetes mellitus has been rated by the RO under the provisions of Diagnostic Code 7913.  Under this regulatory provision, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

In April 2008, the Veteran underwent a VA examination pertaining to his diabetes mellitus.  At that time, the examiner noted that the Veteran had been instructed to diet and exercise.  He reported that the Veteran had experienced hypoglycemia and ketoacidosis but not of sufficient severity to require hospitalization.  The Veteran reported seeing a physician for control of his diabetes mellitus every three months.  The examiner noted that the Veteran did have a restricted diet and was on oral medication but had no restriction of activities.  The VA examination report reflects a diagnosis of diabetes mellitus.  Similarly, at an April 2009 VA examination, the Veteran denied experiencing any episodes of hypoglycemia or ketoacidosis.  The examiner noted that the Veteran was on oral medications and had been instructed to follow a restricted diet but was not restricted in the ability to perform strenuous activities.  The Veteran reported similar symptomatology at his September 2013 VA examination.  At that time, he again stated that he was taking an oral hypoglycemic agent but denied any restriction of activities.  He reported visiting his doctor less than two times per month and denied any episodes of ketoacidosis or hypoglycemia requiring hospitalization.  No loss of weight or strength was noted.  VA outpatient treatment records reflect continued treatment for diabetes mellitus, to include notations that his diabetes is well controlled.

Upon review of the evidence, the Board finds that, as the Veteran requires oral hypoglycemic agents and a restricted diet to control his diabetes mellitus, a 20 percent disability rating is warranted.  There is no persuasive evidence, however, that he requires insulin or regulation of activities due to his diabetes; thus, the 40 percent criteria is not met.  The medical records on file do not reflect that the Veteran is on insulin, nor do the records reflect that his activities are regulated due to his diabetes mellitus.  There have been no reports of episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization at any time during the appeal period.  VA treatment records reflect ongoing findings of well-controlled diabetes mellitus under stable glycemic control.  The objective evidence reflects that the Veteran's diabetes mellitus requires oral hypoglycemic agents and a restricted diet, warranting no more than the 20 percent disability rating initially assigned.

In light of the foregoing evidence, the Board finds that the Veteran has been properly rated for his diabetes mellitus, and there is no basis for assignment of an initial disability rating in excess of 20 percent.  The Board again emphasizes that although the Veteran requires oral agents and a restricted diet, he is not limited in his activities due to the diabetes and does not require insulin.  As such, the Veteran meets the criteria for a 20 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7913.  In the absence of regulation of activities and intake of insulin, there is simply no basis for a higher rating at any point during the appellate period.

Diabetic Neuropathy

The RO has assigned a separate 10 percent disability rating for diabetic neuropathy of the left lower extremity pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, governing paralysis of the sciatic nerve.  Per Diagnostic Code 8520, a 10 percent rating is for application for incomplete paralysis of any extremity when "mild."  "Moderate" incomplete paralysis of the sciatic nerve warrants a 20 percent rating; "moderately severe" incomplete paralysis warrants a 40 percent rating; and, incomplete paralysis that is "severe, with marked muscular atrophy" warrants a 60 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Relevant evidence of record consists of VA examinations the Veteran underwent in April 2008, April 2009, and September 2013.  Report of the April 2008 examination reflects that the Veteran complained of paresthesia, loss of sensation, pain, increased sensitivity, burning, and tingling in his left leg and foot.  Physical examination revealed normal muscle strength and deep tendon reflexes.  The examiner diagnosed the Veteran with peripheral neuropathy with no nerve dysfunction.  Similarly, at the April 2009 VA examination, the Veteran reported that he was continuing to experience numbness, paresthesia, dysesthesias, and pain in his left leg that kept him from walking further than 100 feet at a time.  Physical examination revealed cool temperature and decreased pulses in the left lower extremity.  Neurological examination showed decreased deep tendon reflexes as well as decreased sensation to pain and light touch in the left lower extremity.  The examiner opined at that time that the Veteran's symptoms were due not to diabetic neuropathy but instead stemmed from lumbar radiculopathy as a complication of an unrelated low back disorder.  At his September 2013 VA examination, the Veteran again complained of intermittent numbness and pain in his toes and feet.  The examiner specifically noted the severity of the Veteran's pain, paresthesias, dysesthesias, and numbness as mild.  He was noted to experience decreased deep tendon reflexes and sensation in the left lower extremity, although muscle strength was normal.  VA and private treatment records also document the Veteran's ongoing complaints of peripheral neuropathy, along with findings of decreased sensation in his left lower extremity.  

Upon review of the evidence, the Board finds that the diabetic neuropathy of the left lower extremity has resulted in disability approximating no worse than mild incomplete paralysis of the sciatic nerve.  Because the Veteran was initially assigned a 10 percent rating for the disorder, which rating contemplates mild impairment for the disability, a higher initial rating is not warranted.  In that connection, the Board notes that there is no evidence that the Veteran experiences even moderate incomplete paralysis of the left lower extremity.  At the April 2008 VA examination, no nerve dysfunction was found.  Similarly, at the Veteran's September 2013 VA examination, he reported only mild intermittent numbness and pain in the left lower extremity.  Importantly, the September 2013 VA examiner explicitly considered the Veteran's reported symptoms of pain, numbness, and tingling in his left lower extremity in concluding that the symptoms are no more than mild in severity.  Because the Veteran was found to experience only mild disability in the left lower extremity at his September 2013 VA examination, the Board concludes that this disability is tantamount to mild incomplete paralysis of the sciatic nerve, warranting no more than the 10 percent rating initially assigned under Diagnostic Code 8520.  

The Veteran has claimed that the severity of symptomatology of his peripheral neuropathy of the left lower extremity warrants a higher initial disability rating.  The Veteran is competent to relay his complaints of nerve deficit, but has not established a degree of medical or rating expertise to assess the extent of the nerve damage.  His complaints of nerve symptoms are credible, but are not of greater probative weight than the objective clinical findings.  Thus, the Board finds that the 10 percent disability rating initially assigned adequately compensates him for his symptomatology, and an initial 20 percent disability rating is not warranted for peripheral neuropathy of the left lower extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The above determinations are based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that the claim for an initial compensable rating for hearing loss must be denied for the period prior to November 25, 2013.  However, the Board finds that a disability rating of 10 percent, but no higher, is warranted for the Veteran's hearing loss from November 25, 2013.  38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).  The Board further finds that, for the entirety of the appellate period, the Veteran's service-connected diabetes mellitus warrants a disability rating no higher than the 20 percent initially assigned.  38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913.  The Board further finds that, for the entirety of the appellate period, the diabetic neuropathy of the left lower extremity warrants a disability rating no higher than the 10 percent initially assigned.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for ratings higher than assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected hearing loss, diabetes mellitus, or peripheral neuropathy of the left lower extremity, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  In that connection, the Board notes that the Veteran's symptoms are all specifically contemplated by the criteria discussed above.  In addition, the Veteran filed a separate claim for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) but did not perfect an appeal to the denial of that claim.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied for the period prior to November 25, 2013.

Entitlement to a disability rating of 10 percent for bilateral hearing loss is granted from November 25, 2013.

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to an initial disability rating in excess of 10 percent for diabetic neuropathy of the left lower extremity is denied.


REMAND

In light of the October 2013 JMPR, the Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for chronic lymphocytic leukemia.

VA regulations also provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2013).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include chronic lymphocytic leukemia, if manifest to a degree of 10 percent at any time after military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4D; 2,4,5-T and its contaminent TCDD; cacodylic acid; and picloram.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309 (2013).

The Veteran contends that he was exposed to herbicides during his active military service that he believes caused his currently diagnosed chronic lymphocytic leukemia.  In particular, the Veteran contends that he operated a "hand-cranked hopper containing herbicides" such as Agent Orange when working in maintenance at Lockbourne Air Force Base during active service.  The Veteran's service records confirm that he served at Lockbourne Air Force Base, and current medical records confirm a diagnosis of chronic lymphocytic leukemia.  Development conducted during the course of the appeal reflects findings from the Defense Personnel Records Information Retrieval System (DPRIS) and from the Department of Defense finding that no tactical herbicides were used at Lockbourne Air Force Base while the Veteran was stationed there.  However, as the October 2013 JMPR notes, the RO did not conduct research to determine whether herbicides were employed in routine maintenance of the base, as the Veteran has contended.  Therefore, on remand, the AOJ must search for evidence that may lend further clarity to the Veteran's claim that he was exposed to herbicides while carrying out routine base maintenance on active duty.  Furthermore, the Veteran must be notified if the search for such records leads to negative results.

In this case, the Veteran's military specialty was water supply and sanitation.  The RO attempted to corroborate the Veteran's allegation of herbicide exposure at Lockbourne Air Force Base by requesting information concerning the Veteran's potential exposure to herbicides from DPRIS, which responded in October 2010 that there were no records of any tactical use of herbicides at Lockbourne Air Force Base while the Veteran was stationed there on active duty.  The RO did not, however, follow up with DPRIS or any other agency to confirm whether herbicides were used in a commercial or maintenance capacity at Lockbourne, as claimed by the Veteran.  Thus, in order to comply with the October 2013 JMPR, the case must be remanded for additional development, including in particular contacting the C&P service, DPRIS, and the JSRRC-or any other agency that may have relevant records-for verification of the Veteran's claimed exposure to herbicides in a commercial or maintenance capacity while stationed at Lockbourne Air Force Base, in accordance with the instructions set forth in M21-1 MR, IV.ii.2.C.10.o and with the directives set forth in the October 2013 JMPR.  

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific actions requested on remand does not relieve VA of the responsibility to ensure full compliance with the Act and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to re-adjudicating the claim on appeal.  In particular, should the development outlined above result in further information concerning the Veteran's claimed exposure to herbicides while stationed at Fort Belvoir or Lockbourne Air Force Base, the AOJ should consider obtaining a medical examination and opinion from a VA examiner.

Regarding the claims for an initial rating in excess of 10 percent for diabetic neuropathy of the right lower extremity, and an effective date earlier than September 6, 2013, for the grant of service connection for diabetic neuropathy of the right lower extremity, in a September 2013 rating decision, the RO granted the Veteran service connection for diabetic neuropathy of the right lower extremity, assigning an initial 10 percent rating, effective from September 6, 2013.  In December 2013, the Veteran submitted correspondence expressing disagreement with the initial rating and effective date awarded.  These matters must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to such issues.  Manlincon v. West, 12, Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must complete the procedures provided in the Veteran's Benefits Administration Manual Part IV, Subpart ii, Chapter 2, Section C, Subsection 10, Paragraph o, for verification of any herbicide exposure claimed by the Veteran, to include his contention that he was exposed to Agent Orange while stationed at Lockbourne Air Force Base that may have caused his chronic lymphocytic leukemia.  In particular, the AOJ must send a request to DPRIS, the JSRRC, and the C&P service-and to any other agency that could provide relevant information-for verification as to whether the Veteran was exposed to Agent Orange; specifically: 2,4D; 2,4,5-T and its contaminent TCDD; cacodylic acid; and picloram or other herbicide agents used in a commercial capacity at Lockbourne Air Force Base, in accordance with the instructions set forth in M21-1 MR IV.ii.2.C.10.o and with the October 2013 JMPR. All documentation sent and received by the AOJ must be associated with the claims file.

2.  If it is determined that the Veteran was exposed to commercial herbicide agents (other than Agent Orange) at Lockbourne Air Force Base, the case should be referred to the January 2011 VA examiner, if available, for an addendum (or to another qualified examiner if the January 2011 examiner is unavailable).  The examiner should be requested to indicate whether it is as likely as not (50 percent probability or greater) that any exposure to commercial herbicides at Lockbourne Air Force Base was the cause of the Veteran's CLL.  A complete rationale should be included.  

3.  After completing the requested actions and any additional development deemed warranted, the claim for entitlement to service connection for chronic lymphocytic leukemia must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

4.  Appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the December 2013 notice of disagreement, including issuance of an appropriate statement of the case, pertaining to the Veteran's claims for a higher initial rating and earlier effective date for diabetic neuropathy of the right lower extremity, so that the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


